Appeal by the defendant from a judgment of the Supreme Court, Queens County (Kron, J.), rendered April 29, 2003, convicting him of robbery in the second degree (two counts), assault in the second degree (two counts), and assault in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the statements made by a certain prospective juror “did not rise to the level of actual bias or otherwise indicate that [he] would be unable to render an impartial verdict” (People v Archer, 210 AD2d 241 [1994]). Accordingly, since no actual bias was evinced, there was no need for the Supreme Court to administer an expurgatory oath or sustain the defendant’s challenge for cause (see People v Hernandez, 222 AD2d 696 [1995]; CPL 270.20 [1] [b]). Florio, J.P., Krausman, Cozier and Rivera, JJ., concur.